           Case 18-61243-sms                     Doc 37   Filed 04/30/19 Entered 04/30/19 17:21:44           Desc Main
                                                          Document     Page 1 of 8
Fill in this information to identify the case:

Debtor name     Guided Systems Technologies, Inc.

United States Bankruptcy Court for the:   NORTHERN DISTRICT OF GEORGIA

Case number (if known)   18-61243
                                                                                                          Check if this is an
                                                                                                          amended filing




Official Form 425A

Plan of Reorganization for Small Business Under Chapter 11
Guided Systems Technologies, Inc.’s Plan of Reorganization, Dated April 30, 2019

           Article 1: Summary
         This Plan of Reorganization (the Plan) under chapter 11 of the Bankruptcy Code (the Code) proposes to pay
         creditors of Guided Systems Technologies, Inc. (the Debtor) from cash flow from operations, and future
         income.
         This Plan provides for:          0 classes of priority claims;
                                          0 classes of secured claims;
                                          1 classes of non-priority unsecured claims; and
                                          1 classes of equity security holders.
         Non-priority unsecured creditors holding allowed claims will receive distributions, which the proponent of this
         Plan has valued at approximately 4 cents on the dollar. This Plan also provides for the payment of
         administrative and priority claims.
         All creditors and equity security holders should refer to Articles 3 through 6 of this Plan for information
         regarding the precise treatment of their claim. A disclosure statement that provides more detailed information
         regarding this Plan and the rights of creditors and equity security holders has been circulated with this Plan.
         Your rights may be affected. you should read these papers carefully and discuss them with your
         attorney, if you have one. (If you do not have an attorney, you may wish to consult one.)

           Article 2: Classification of Claims and Interests

2.01      Class 1                         All allowed claims entitled to priority under § 507(a) of the Code (except administrative
                                          expense claims under § 507(a)(2), and priority tax claims under § 507(a)(8)).

2.02      Class 2                         Claims, to the extent allowed as a secured claim under § 506 of the Code.

2.03      Class 3                         All non-priority unsecured claims allowed under § 502 of the Code.

2.04      Class 4                         Equity interests of the Debtor.



           Article 3: Treatment of Administrative Expense Claims, Priority Tax Claims, and Quarterly and Court
           Fees

3.01      Unclassified claims Under section § 1123(a)(1), administrative expense claims, and priority tax claims are
                              not in classes.

Official Form 425A                         Plan of Reorganization for a Small Business Under Chapter 11                         page 1
          Case 18-61243-sms         Doc 37      Filed 04/30/19 Entered 04/30/19 17:21:44                             Desc Main
                                                Document     Page 2 of 8
Debtor   Guided Systems Technologies, Inc.                                       Case number (if known)   18-61243
         Name




3.02     Administrative         Each holder of an administrative expense claim allowed under § 503 of the Code will be
         expense claims         paid in full on the effective date of this Plan, in cash, or upon such other terms as may
                                be agreed upon by the holder of the claim and the Debtor.


3.03     Priority tax claims    Each holder of a priority tax claim will be paid the full value of its allowed claim on the
                                Effective Date of this Plan, in cash, or upon such other terms as may be agreed upon
                                by the holder of the claim and Debtor, with such payment subject to the right of Debtor
                                to object to all or any part of each asserted claim; provided, however, if Debtor
                                determines to object to such a claim Debtor must reserve a sufficient amount of funds
                                in its bank account to pay the claim in full, with interest, in the event its objection to
                                such claim is denied. Debtor shall have 3 months from the Effective Date to file any
                                such objection.


3.04     Statutory fees         All fees required to be paid under 28 U.S.C. § 1930 that are owed on or before the
                                effective date of this Plan have been paid or will be paid on the effective date.


3.05     Prospective            All quarterly fees required to be paid under 28 U.S.C. § 1930(a)(6) or (a)(7) will accrue
         quarterly fees         and be timely paid until the case is closed, dismissed, or converted to another chapter
                                of the Code


          Article 4: Treatment of Claims and Interests Under the Plan

4.01     Claims and interests shall be treated as follows
         under this Plan:

                               Class                         Impairment              Treatment
                               Class 1 - Priority              Impaired              No priority claims exist other than those tax
                               claims                          Unimpaired            claims treated in Article 3.03.
                               excluding those in
                               Article 3
                               Class 2 – Secured                Impaired             Debtor asserts that no claimants have a
                               claims                           Unimpaired           secured claim in this case. Pursuant to 11
                               (None.)                                               U.S.C §§ 1123(a)(5)(e) and 1123(b)(5), to
                                                                                     the extent any claimant asserts a lien on or
                                                                                     security interest in any of Debtor’s assets,
                                                                                     upon the Effective Date of the Plan, such
                                                                                     lien or security interest will be deemed
                                                                                     satisfied in full, cancelled and stripped from
                                                                                     Debtor’s property.

                               Class 3 – Non-priority           Impaired             Non-priority unsecured Claims in Class 3
                               unsecured creditors              Unimpaired           shall be treated as described in Article 7
                                                                                     below.

                               Class 4 - Equity                 Impaired             The equity security holder of Debtor shall
                               security holders of              Unimpaired           be treated as described in Article 7 below.
                               the Debtor
Official Form 425A               Plan of Reorganization for a Small Business Under Chapter 11                                    page 2
          Case 18-61243-sms         Doc 37      Filed 04/30/19 Entered 04/30/19 17:21:44                             Desc Main
                                                Document     Page 3 of 8
Debtor   Guided Systems Technologies, Inc.                                       Case number (if known)   18-61243
         Name




          Article 5: Allowance and Disallowance of Claims

5.01      Disputed Claim:      A disputed claim is a claim that has not been allowed or disallowed by a final
                               nonappealable order, and as to which either:
                               (i) a proof of claim has been filed or deemed filed, and the Debtor or another party in
                               interest has filed an objection; or
                               (ii) no proof of claim has been filed, and the Debtor has scheduled such claim as
                               disputed, contingent, or unliquidated.


5.02      Delay of             No distribution will be made on account of a disputed claim unless such claim is allowed
          distribution on a    by a final nonappealable order.
          disputed claim:

5.03      Settlement of        The Debtor will have the power and authority to settle and compromise a disputed claim
          disputed claims:     with court approval and compliance with Rule 9019 of the Federal Rules of Bankruptcy
                               Procedure.


          Article 6: Provisions for Executory Contracts and Unexpired Leases

6.01      Assumed              (a) The Debtor assumes, and if applicable assigns, the following executory contracts
          executory               and unexpired leases as of the effective date:
          contracts and           None.
          unexpired
          leases

                               (b) Except for executory contracts and unexpired leases that have been assumed, and
                                  if applicable assigned, before the effective date or under section 6.01(a) of this Plan,
                                  or that are the subject of a pending motion to assume, and if applicable assign, the
                                  Debtor will be conclusively deemed to have rejected all executory contracts and
                                  unexpired leases as of the effective date.
                                  A proof of a claim arising from the rejection of an executory contract or unexpired
                                  lease under this section must be filed no later than 21 days after the date the
                                  order confirming this Plan is served on the counter party.




          Article 7: Means for Implementation of the Plan




Official Form 425A               Plan of Reorganization for a Small Business Under Chapter 11                                    page 3
          Case 18-61243-sms         Doc 37      Filed 04/30/19 Entered 04/30/19 17:21:44                             Desc Main
                                                Document     Page 4 of 8
Debtor   Guided Systems Technologies, Inc.                                       Case number (if known)   18-61243
         Name

                               Debtor will implement the Plan as follows:

                               Plan funding: The Plan will be funded by Debtor’s income stream from existing
                               customers and customers to be obtained in the ordinary course of business over the life
                               of the Plan. Debtor estimates it will generate approximately $86,000 for distribution to
                               creditors over the 5 year life of the Plan. This estimate is reflected in the Plan Budget
                               attached to this Plan in the line item titled “Plan Distribution Fund.” The actual amount of
                               the Plan Distribution Fund may be more or less than the estimate reflected in the Plan
                               Budget, depending on the post-petition performance of the reorganized Debtor.

                               The Plan Distribution Fund will be allocated as follows: a) 10% to fund an “Administrative
                               Claims Fund,” for payment of allowed administrative claims in the case; b) 10%, or such
                               other amount as is necessary to pay in full priority tax claims, to the “Priority Tax Fund,”
                               for payment of allowed priority tax claims; and c) the remaining 80%, to fund the “Class
                               3 Fund” to pay allowed general unsecured claims. To the extent the money in the
                               Administrative Claims Fund and the Priority Tax Fund are not used in full to pay allowed
                               administrative or priority tax claims, the unspent amounts shall be reallocated to the
                               Class 3 Fund to be paid to Class 3 creditors.

                               Treatment of Administrative Expense Claims. Each holder of an administrative
                               expense claim allowed under § 503 of the Code will be paid in full on the Effective Date
                               of this Plan, in cash, or upon such other terms as may be agreed upon by the holder of
                               the claim and Debtor. Currently, the only administrative expense claim is held by
                               Debtor’s counsel for unpaid legal expenses incurred during the course of the case.
                               Debtor’s counsel has agreed to receive payment from the Administrative Claims Fund
                               for amounts owed in excess of the amounts currently held in its trust account
                               ($3,603.98).

                               Treatment of Priority Tax Claims. A total of two proofs of claim have been filed
                               asserting a total of $8,683.69 in priority tax claims. The Internal Revenue Service filed
                               Claim #3-2, asserting a priority amount of $217.55 (in addition to other amounts
                               asserted as a general unsecured claim). The Georgia Department of Revenue filed
                               Claim #5, asserting a priority amount of $8,466.14. (in addition to other amounts
                               asserted as a general unsecured claim). Debtor will research these claims to determine
                               whether and to what extent each claim satisfies the statutory standard for receiving
                               priority treatment.

                               Treatment of United States Trustee Fees. All fees required to be paid by 28 U.S.C.
                               §1930(a)(6) (U.S. Trustee Fees) will accrue and be timely paid until the case is closed,
                               dismissed, or converted to another chapter of the Code. Any U.S. Trustee Fees owed
                               on or before the Effective Date of this Plan will be paid on the Effective Date or within a
                               reasonable time thereafter.

                               Distributions. Distributions from each Fund shall be made on a semi-annual basis for a
                               period of 60 months from the Effective Date, with such payments commencing 12
                               months after the Effective Date of the Plan. Claimants with allowed claims shall receive
                               a pro rata share of the Fund established to make distributions to their respective
                               claimants based on the allowed amount of each claimant’s claims. Debtor shall have the
                               option to prepay these claims prior to the expiration of the 60 month period, without
                               penalty; provided, however, that the total of the prepayment amount to each claimant
Official Form 425A               Plan of Reorganization for a Small Business Under Chapter 11                                    page 4
          Case 18-61243-sms         Doc 37      Filed 04/30/19 Entered 04/30/19 17:21:44                             Desc Main
                                                Document     Page 5 of 8
Debtor   Guided Systems Technologies, Inc.                                       Case number (if known)   18-61243
         Name

                               shall equal at least the amount each claimant would receive from its respective Fund
                               over the 60 month duration of the Plan.

                               Treatment of Equity Security Holder. The current sole equity security holder, J. Eric
                               Corban, Ph.D., will continue as the sole equity holder on and after the Effective Date.


          Article 8: General Provision

8.01       Definitions and     The definitions and rules of construction set forth in §§ 101 and 102 of the Code shall
           rules of            apply when terms defined or construed in the Code are used in this Plan, and they are
           construction        supplemented by the following definitions:



8.02       Effective Date      The effective date of this Plan is the first business day following the date that is 14 days
                               after the entry of the confirmation order. If, however, a stay of the confirmation order is in
                               effect on that date, the effective date will be the first business day after the date on
                               which the stay expires or is otherwise terminated.


8.03       Severability        If any provision in this Plan is determined to be unenforceable, the determination will in
                               no way limit or affect the enforceability and operative effect of any other provision of this
                               Plan.


8.04       Binding Effect:     The rights and obligations of any entity named or referred to in this Plan will be binding
                               upon, and will inure to the benefit of the successors or assigns of such entity.


8.05       Captions            The headings contained in this Plan are for convenience of reference only and do not
                               affect the meaning or interpretation of this Plan.


8.06       Controlling         Unless a rule of law or procedure is supplied by federal law (including the Code or the
           Effect              Federal Rules of Bankruptcy Procedure), the laws of the State of Georgia govern this
                               Plan and any agreements, documents, and instruments executed in connection with this
                               Plan, except as otherwise provided in this Plan source of funds for payment under plan.




Official Form 425A               Plan of Reorganization for a Small Business Under Chapter 11                                    page 5
          Case 18-61243-sms         Doc 37      Filed 04/30/19 Entered 04/30/19 17:21:44                             Desc Main
                                                Document     Page 6 of 8
Debtor   Guided Systems Technologies, Inc.                                       Case number (if known)   18-61243
         Name


8.07       Corporate           Management: Dr. Corban will continue in his role as President and Chief Technology
           Governance          Officer. Under Dr. Corban, Guided Systems will continue in its current line of business:
                               providing engineering services to existing customers, while also continuing new
                               business development efforts by responding to requests for proposals from potential
                               new and existing customers.

                               Dr. Corban’s resume: Dr. Corban is President, Chief Technical Officer and Founder of
                               Guided Systems Technologies, Inc. (GST). Under his direction over the last 24 years,
                               GST has performed innovative navigation, guidance and control research and
                               development efforts for customers within the US Air Force, Army, Navy, and Marine
                               Corps, as well as NASA, DARPA and leading aerospace manufactures. Under his
                               direction, GST has obtained broad patent protection for adaptive control, guidance and
                               estimation technology developed in partnership the Georgia Institute of Technology. Dr.
                               Corban led efforts to implement and flight test this technology on several unmanned
                               helicopters for the U.S. Army in the mid 1990s. He supported GST’s program to develop
                               an adaptive autopilot for the USAF/Boeing RESTORE effort. This program culminated
                               in flight test of GST’s adaptive control system technology on the X-36 in 1998. Dr.
                               Corban directed the application of this technology to several variants of the Joint Direct
                               Attack Munition for the USAF Munitions Branch at Eglin in a program which produced
                               flight validation on the MK-84 and subsequently lead to incorporation on production
                               JDAM variants. Under his direction, this adaptive control technology has been applied
                               to a large number of other flight vehicles, as well as space launch systems. Dr. Corban
                               has served as the Principal Investigator on a wide variety of funded research and
                               development efforts that include vision based navigation, real-time path planning,
                               obstacle avoidance, and adaptive ballistic missile intercept guidance. He has lead the
                               development and implementation of flight control solutions for a wide variety of fixed and
                               rotary wing aircraft, including the USAF/AeroVironment Skytote UAS, the AV Global
                               Observer, the DARPA/AAI Transformer, the L3 Valkyrie, and the Northrop Grumman
                               RBat. At present, Dr. Corban’s company provides a fully autonomous rotary wing UAV
                               autopilot solution using its patented adaptive control technology in partnership with
                               Cloud Cap Technology (now part of UT Aerospace). He also leads the design,
                               development, manufacture, test, validation, delivery, and support of several fully
                               integrated unmanned helicopter systems for diverse customers that include the Military,
                               Civil and Commercial users.          Dr. Corban’s team recently completed multiple
                               demonstrations of towed autogyro maritime operations, including tethered launch and
                               recovery from a very small platform launch and recovery platform. Dr. Corban recently
                               lead the contracted development of a helicopter UAV for Counter IED operations under
                               a USAF Rapid Innovation Fund Contract, lead the flight control and autonomy design
                               work on the DARPA/Carter Aerospace TERN team, and lead a US Army contracted
                               effort to develop and deliver a fully-electric tethered helicopter UAS for persistent
                               surveillance from a mobile platform. Since the recent commercial regulation of UAV by
                               the Federal Aviation Adminstration (FAA), Dr. Corban has also spear-headed a number
                               of commercial application development efforts to include inspection of the interior of
                               industrial stacks at Depart of Energy nuclear facilities, high-voltage power transmission
                               line inspection, and precision mosquito spraying.

                               Prior to his graduate studies he was a member of the technical staff at McDonnell
                               Douglas Helicopters and worked in the areas of rotorcraft acoustics and flight test. He
                               holds a BS in physics from Millsaps College (1983), and BS (1983), MS (1985) and PhD
                               degrees (1989) in Aerospace Engineering from the Georgia Institute of Technology. He
                               has been a member of the AIAA, IEEE, American Helicopter Society, and the
                               Association for Unmanned Vehicle Systems International, and has authored a number of
                               conference and peer reviewed journal articles in aerospace applications of nonlinear
                               adaptive guidance and control.

Official Form 425A               Plan of Reorganization for a Small Business Under Chapter 11                                    page 6
          Case 18-61243-sms           Doc 37      Filed 04/30/19 Entered 04/30/19 17:21:44                             Desc Main
                                                  Document     Page 7 of 8
Debtor   Guided Systems Technologies, Inc.                                         Case number (if known)   18-61243
         Name




                                 Dr. Corban’s Job Responsibilities. Since founding the company in 1989, Dr. Corban has
                                 served primarily in the role of business development and as Chief Technology Officer,
                                 while also planning and supervising funded projects, as well as internal product
                                 development efforts. The size of the GST workforce has varied over the years, peaking
                                 during the last decade at 12 full-time employees, including 3 additional Ph.D. level
                                 research and development engineers. During this time period GST and Dr. Corban
                                 benefitted from the support of a full-time general manager and various technical support
                                 staff. Due to recent financial hardship, very nearly all of the full-time staff have been
                                 lost, and Dr. Corban has again taken on the responsibilities of all management and
                                 administrative duties, in addition to continuing in his role of business development,
                                 technology leadership, project planning an execution, and product development.


                                 Dr. Corban’s Compensation. Dr. Corban will draw a salary equal to his pre-petition
                                 average monthly salary, of approximately $7,862 per month, and receive company
                                 provided health insurance at approximately $2,829 per month.



8.08       Retention of          The Court shall retain jurisdiction in this Case for the limited purposes set forth in the
           Jurisdiction          Plan, subject to the limitation of Bankruptcy Rule 2015 and BLR 3022-1.




          Article 9: Discharge

9.01                 Discharge if the Debtor is an individual and § 1141(d)(3) is not applicable.
                     Confirmation of this Plan does not discharge any debt provided for in this Plan until
                     the court grants a discharge on completion of all payments under this Plan, or as
                     otherwise provided in § 1141(d)(5) of the Code. The Debtor will not be discharged
                     from any debt excepted from discharge under § 523 of the Code, except as provided
                     in Rule 4007(c) of the Federal Rules of Bankruptcy Procedure.


                     Discharge if the Debtor is a partnership and § 1141(d)(3) is not applicable. On
                     the effective date of this Plan, the Debtor will be discharged from any debt that arose
                     before confirmation of this Plan, to the extent specified in § 1141(d)(1)(A) of the Code.
                     The Debtor will not be discharged from any debt imposed by this Plan.


                     Discharge if the Debtor is a corporation and § 1141(d)(3) is not applicable. On the
                     effective date of this Plan, the Debtor will be discharged from any debt that arose
                     before confirmation of this Plan, to the extent specified in § 1141(d)(1)(A) of the Code,
                     except that the Debtor will not be discharged of any debt:
                                  (i) imposed by this Plan; or
                                  (ii) to the extent provided in § 1141(d)(6).


                     No discharge if § 1141(d)(3) is applicable. In accordance with § 1141(d)(3) of the
                     Code, the Debtor will not receive any discharge of debt in this bankruptcy case.

Official Form 425A                 Plan of Reorganization for a Small Business Under Chapter 11                                    page 7
          Case 18-61243-sms         Doc 37      Filed 04/30/19 Entered 04/30/19 17:21:44                             Desc Main
                                                Document     Page 8 of 8
Debtor   Guided Systems Technologies, Inc.                                       Case number (if known)   18-61243
         Name




          Article 10: Other Provisions

                                   [Insert other provisions, as applicable.]


                                 None.



    Respectfully submitted,

                        X /s/ Dr. J. Eric Corban                                        Dr. J. Eric Corban
                          [Signature of the Plan Proponent]                             [Printed name]



                        X /s/ David A. Geiger                                           David A. Geiger
                          [Signature of the Attorney for the Plan                       [Printed name]
                          Proponent]




Official Form 425A               Plan of Reorganization for a Small Business Under Chapter 11                                    page 8
